Citation Nr: 1536230	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
at the Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the Veteran's nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from March 1953 to May 1955.  He died in February 2015.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 determination issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the Regional Office (RO) in Philadelphia, Pennsylvania that denied the appellant's claim of entitlement to an apportionment of the Veteran's nonservice-connected pension benefits based on a finding that she could not be established as a dependent on the Veteran's award.  The RO in San Juan, Puerto Rico otherwise has jurisdiction of the claims file.

The appellant raised the issue of entitlement to death pension benefits in a VA Form 21-534 received by VA in August 2015, but that issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b). 


FINDING OF FACT

In February 2015, while this appeal to the Board was pending, and prior to the issuance of a final decision, the Veteran died.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the pending apportionment claim.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. Parts 3, 14, 20). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  An appellant becomes ineligible for apportionment of compensation at the time of the Veteran's death and apportionment issues are moot.  Marrero v. Gober, 14 Vet. App. 80 (2000).  Consequently, this appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  


ORDER

The appeal is dismissed.




____________________________________________
JOY A. McDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


